Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   DETAILED ACTION
This is in response to the communication filed on 02/11/2022. Claims 1-9 and 13-18 were pending in the application. Claims 1-9 and 13-18 have been allowed.  
     Response to Arguments
Applicant’s arguments, see page 9 of remarks filed on 02/11/2022, with respect to 35 USC 101 type rejections of claims 1-9 have been fully considered and are persuasive.  Previous 35 USC 101 type rejections have been withdrawn based on applicant’s persuasive arguments and because of further amendments made to the independent claim 1. Applicant’s arguments, see page 10 of remarks filed on 02/11/2022, with respect to 35 USC 103 type rejections of claims 1-9 and 13-18 have been fully considered and are persuasive.  Previous 35 USC 103 type rejections have been withdrawn based on applicant’s persuasive arguments and because of further amendments were made to the independent claims 1 and 13 to incorporate previously indicated allowable subject matter.
                                    Examiner’s Reasons for Allowance
No reason for allowance is necessary as the record is clear in light of persuasive arguments from the applicant, further search conducted, amendments 
Li et al, US 2020/0195621 A1; and  Karimzadeh et al, US 2007/0006322 A1 were cited as the closest prior art of the record during the prosecution of the instant application, however these references taken singly or in combination with one another do not teach all of the claimed limitations of any of the independent claims in the current application.
In particular, Li et al teaches a method/ system for encrypting and decrypting data using multiple authority keys including receiving, from a first computing device, a data decrypt request to decrypt encrypted data, the data decrypt request comprising a user key, determining that the user key is associated with a key hierarchy that comprises a server key, decrypting the server key using the user key, decrypting the encrypted data using the decrypted server key and permitting access to the decrypted data by the first computing device (See Abstract) However, Li et al  fails to teach expressly besides other limitations: a second remote server storing decrypted duplicate of the encrypted item; and wherein the second remote server is in communication with a set of databases, the set of databases absent of communication with the first remote server and wherein the first user is unable to access the decrypted duplicate of the encrypted item in the second remote server, wherein: producing data in the first database comprises a de-identification 
Additionally, Karimzadeh et al teaches a method/ system  for providing, managing, and accessing a multi-user secure portable database using secure memory cards.  The database has a secure portion for storing security keys and a non-secure portion for encrypted data files. Access to the encrypted data files is controlled by assigning access rights through an access control matrix to each encrypted data file according to a hierarchical structure of users. A user requesting access is identified in the hierarchy, associated with a key for allowing the requested access, and the requested access allowed to a file in accordance with the rights allocated through the access control matrix. A patient can selectively grant access to encrypted medical records on his card to a physician (See Abstract)  However, Karimzadeh et al fails to teach expressly besides other limitations: a second remote server storing decrypted duplicate of the encrypted item; and wherein the second remote server is in communication with a set of databases, the set of databases absent of communication with the first remote server and wherein the first user is unable to access the decrypted duplicate of the encrypted item in the second remote server, wherein: producing data in the first database comprises a de-identification process and an anonymization process; and producing data in the second database comprises a sampling process.

                                                      Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should be clearly labeled “Comments on Statement of Reasons for Allowance.”
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 10:00 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Kim, can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHANTO ABEDIN/Primary Examiner, Art Unit 2494